ACCEPTED
                                                                               04-14-00641-CV
                                                                    FOURTH COURT OF APPEALS
                                                                         SAN ANTONIO, TEXAS
                                                                           2/3/2015 4:32:36 PM
                                                                                 KEITH HOTTLE
                                                                                        CLERK

                      NO. 04-14-00641-CV
______________________________________________________________
                                                        FILED IN
                                                 4th COURT OF APPEALS
                      IN THE COURT OF APPEALS     SAN ANTONIO, TEXAS
                FOR   THE FOURTH DISTRICT OF TEXAS
                                                 2/3/2015 4:32:36 PM
                        AT SAN ANTONIO, TEXAS      KEITH E. HOTTLE
                                                         Clerk
______________________________________________________________

                 ROBERT MARX AND DEBBIE MARX,

                                                         Appellants,

                                    V.

                                FDP, LP,

                                                Appellee.
______________________________________________________________

                 On Appeal From the 81st Judicial
              District Court of Wilson County, Texas,
              Trial Court Cause No. 12-03-0101-CVW
______________________________________________________________

          APPELLEE’S UNOPPOSED FIRST MOTION FOR
         EXTENSION OF TIME TO FILE APPELLEE’S BRIEF
______________________________________________________________


TO THE HONORABLE FOURTH COURT OF APPEALS:


     Appellee FDP, LP (“Appellee”) files this Unopposed First Motion For

Extension Of Time To File Appellee’s Brief and would show as follows:

     1.    The brief of appellee is due to be filed on or before Monday,

February 9, 2015. Appellee requests an extension of time of 30 days to file
the appellee’s brief to Wednesday, March 11, 2015.

      2.    This motion is unopposed.

      3.    The trial court signed the final judgment in this case on August 11,

2014. Appellants served their notice of appeal on September 4, 2014. The

clerk's record was filed on October 9, 2014, and supplemental clerk’s records

were filed on October 16, 2014, and October 28, 2014. There is no reporter’s

record in this case. After an extension of time to file their brief, the brief of

appellants was filed on January 9, 2015. Appellee’s brief is due to be filed on

or before February 9, 2015.

      4.    Appellee requests a 30 day extension of time to Wednesday,

March 11, 2015, to file its brief of appellee for the reasons stated herein. This

request for extension of time is unopposed.

      5.    Vincent Lee Marable III is lead appellate counsel for Appellee. Mr.

Marable needs the additional time due to conflicting appellate and trial

commitments in other cases as described below:

      a.    Mr. Marable is lead appellate counsel for the appellants in
            Appeal No. 14-14-00384-CV; Ajaz R. Siddiqui, Najeeb
            Siddiqui, and Suncoast Environmental and Construction,
            Inc. v. Farhan S. Qureshi; and Syed Khalid Ali; In the
            Fourteenth Court of Appeals, Houston, Texas, which is an
            appeal from a bench trial awarding actual and exemplary
            damages. The record includes 26 volumes of trial exhibits.
            After an extension of time, the brief of appellants was filed

                                        2
            on February 2, 2015. Mr. Marable has spent the better part
            of January of 2015 completing the brief of appellants in the
            above case.

      b.    Prepare response to plea in abatement and prepare for oral
            hearing regarding same, prepare for and attend mediation
            and prepare response to motions to quash subpoenas in
            Cause No. 2014-67442; Joby A. Hughes, PLLC and Joby A.
            Hughes v. W. Perry Zivley Jr., and Chandler, Mathis &
            Zivley, P.C.; In the 165th Judicial District Court of Harris
            County, Texas, and in Cause No. CV-03577-14-11;
            Chandler, Mathis & Zivley, P.C. and W. Perry Zivley, Jr. v.
            Joby A. Hughes and Joby A. Hughes, PLLC; In the District
            Court of Angelina County, Texas.

      c.    Attend to appellate issues, motion for new trial and
            severance issues in Cause No. 12-13130-012-10;
            Burlington Resources Oil & Gas Company LP v. Petromax
            Operating Co., Inc., et al.; In the 12th Judicial District Court
            of Madison County, Texas.

      For the foregoing reasons, Appellee requests that this Court grant this

unopposed extension of time to Wednesday, March 11, 2015, to file the

Appellee’s Brief.


                                     Respectfully submitted,


                                     PAUL WEBB, P.C.


                                        /s/ Vincent L. Marable III
                                     VINCENT L. MARABLE III
                                     trippmarable@sbcglobal.net
                                     State Bar No. 12961600

                                        3
221 N. Houston
Wharton, Texas 77488
Telephone:     (979) 532-5331
Telecopier:    (979) 532-2902



GILBERT ADAMS LAW OFFICES


  /s/ Gilbert T. Adams, III
GILBERT T. ADAMS, III
gilbert@gta-law.com
State Bar No. 00790201

1855 Calder Avenue at Third
P. O. Drawer 3688
Beaumont, Texas 77704
Telephone:      (409) 835-3000
Telecopier:     (409) 832-6162


ATTORNEYS FOR APPELLEE FDP, LP




  4
                   CERTIFICATE OF CONFERENCE


     Counsel for Appellee (Vincent L. Marable III) has discussed this
requested extension of time with counsel for Appellants (Kirk Dockery).
Counsel for Appellants is unopposed to the requested extension of time.



                                  /s/ Vincent L. Marable III
                                VINCENT L. MARABLE III




                                   5
                        CERTIFICATE OF SERVICE


       I certify that on February 3, 2015, a true and correct copy of the above
and foregoing Appellees Unopposed First Motion For Extension Of Time To
File Appellee’s Brief was forwarded to all counsel of record by the Electronic
Filing Service Provider, if registered; a true and correct copy of this document
was forwarded to all counsel of record not registered with an Electronic Filing
Service Provider by certified mail return receipt requested, addressed as
follows:


                               Kirk Dockery
                         kirkdockery@gmail.com
                             Scott R. Donaho
                        srdonaho@floresville.net
                The Law Offices of Donaho & Dockery, P.C.
                              P. O. Box 459
                        Floresville, Texas 78114


          [ Counsel for Appellants Robert Marx and Debbie Marx ]



                                      /s/ Vincent L. Marable III
                                    VINCENT L. MARABLE III




                                       6